Citation Nr: 9917761	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of wounds of the arms and legs for 
accrued purposes.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from December 1942 to June 
1945.  His decorations included the Purple Heart Medal and 
the Air Medal with seven Oak Leaf Clusters.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  Following the 
requested development, the RO continued the noncompensable 
evaluation for residuals of wounds of the arms and legs for 
accrued benefits purposes.  The matter is now before the 
Board for final appellate consideration.  

By a rating decision dated in February 1999, the evaluation 
for the service-connected psychiatric disorder was increased 
to 100 percent disabling, effective from August 22, 1991, for 
accrued benefits purposes.  The record shows that the veteran 
died in September 1993, and that, under the law, accrued 
benefits are payable for a period not to exceed two years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g).  See 38 U.S.C.A. § 5121(a) (West Supp. 
1998); 38 C.F.R. § 3.1000(a) (1998).  Under 38 U.S.C.A. 
§ 5112(b) (West 1991) and 38 C.F.R. § 3.500(g), the 
discontinuance of compensation benefits based on the death of 
the payee is effective on the last day of the month before 
death.  Thus, the accrued benefits paid to the appellant in 
this case for an increased rating for the veteran's service-
connected psychiatric disability constitute a complete grant 
of the benefits available under the law.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service-connected residuals of wounds of the arms and 
legs were asymptomatic at the veteran's death; symptomatology 
associated with the lower extremities and left upper 
extremity was due to nonservice-connected factors.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of wounds of the arms and legs for accrued purposes 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.1000, 4.118, Diagnostic 
Code 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under 38 U.S.C.A. § 5121(a), periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death (hereafter in this 
section and section 5122 of this title referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid as follows:  

(1) Upon the death of a person receiving an apportioned 
share of benefits payable to a veteran, all or any part of 
such benefits to the veteran or to any other dependent or 
dependents of the veteran, as may be determined by VA;

(2) Upon the death of a veteran, to the living person 
first listed below:  

(A) The veteran's spouse;

(B) The veteran's children (in equal shares);

(C) The veteran's dependent parents (in equal 
shares);

(3) Upon the death of a widow or remarried surviving 
spouse, to the children of the deceased veteran;

(4) Upon the death of a child, to the surviving children 
of the veteran who are entitled to death compensation, 
dependency and indemnity compensation, or death pension; 
and 

(5) In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness and 
burial.  

See 38 C.F.R. § 3.1000(a) (implementing the statute).  

Factual Background

The service medical records show that the veteran was 
hospitalized from April 3 to 25, 1944, for multiple puncture 
wounds of the right leg, middle third, and left arm at the 
elbow due to a bomb fragment incurred in April 1944 over 
Truk.  X-rays showed one small density about the midline of 
the left arm subcutaneously, and a metallic density in the 
interosseous space about the level of 15 centimeters from the 
head of the fibula.  Although the wounds were initially 
described as severe, the service medical records show no 
artery, nerve or bony involvement.  The veteran was 
discharged to duty without apparent complication.  When 
subsequently hospitalized, the focus was on treatment of his 
psychiatric disorder.  His last hospitalization in June 1945 
prior to discharge notes that he was wounded in April 1944 
but disclosed no clinical findings relevant to the service-
connected wounds.  In June 1945, the veteran was issued a 
Certificate of Disability for Discharge based on a severe 
anxiety state due to 70 combat missions.  

When the veteran was initially examined by VA in September 
1946, a gunshot wound on the mesial aspect of the mid-third 
of the right leg was noted.  It was reported that there was 
no limitation of motion and no disturbance of function as a 
consequence of the wound.  

On a VA surgical examination in July 1950, the veteran 
complained of occasional cramps at night in his right lower 
leg.  An examination revealed from three to five punctate 5-
millimeter scars over both lower legs.  The posterior calf of 
the right leg and the medial surface of the mid thigh 
revealed some commencing varicosities.  The diagnosis was 
that the scars as diagnosed did not appear to be aggravating 
the veteran's general condition.  It was felt that the 
varicosities had no relation to the scars.  

A rating decision dated in August 1950 granted service 
connection for residual scars of the right leg and left arm.  
A noncompensable evaluation was assigned under Diagnostic 
Code  7805 of the rating schedule from August 1950.  Service 
connection for varicose veins was also denied at that time.  

An abstract of VA records dated in July 1953 indicates that 
the veteran was wounded by flak in his legs, left arm and 
face in April 1944 while flying over Truk.  He was reportedly 
hospitalized in New Georgia for about six weeks and was then 
discharged to duty.  

The record is silent, however, for complaints or findings 
referable to the service-connected wound scars for many years 
thereafter.  The record shows, rather, that the veteran was 
afflicted with a variety of nonservice-connected disabilities 
during the 1980's and 1990's.  These included diabetes 
mellitus; peripheral vascular disease; arteriosclerotic heart 
disease, status post myocardial infarction with atrial 
fibrillation and congestive heart failure; and chronic 
obstructive pulmonary disease.  

When he was examined by VA for compensation purposes in 
September 1983, the veteran complained that he had been shot 
in both of his legs and one arm and that he had had some 
problems with his right knee, for which he sometimes used a 
cane, that he felt was related to his being shot in service.  

A private hospital report dated in November 1978 shows that 
the veteran underwent a right medial meniscectomy in 1962.  
When seen in November 1978, he reported that he fell about 
three to four feet off a "semi wheel."  He said that his 
right knee "went the wrong way."  He complained of dull pain 
in the right knee and gave a history of right knee surgery 10 
to 15 years previously.  The diagnosis was sprain and 
possible tear of the anterior cruciate ligament.  

The veteran was seen at a VA outpatient clinic in May 1983, 
when he complained of problems with his legs, including pain 
in his right leg and his left leg locking up.  It was noted 
that he was status post gunshot wounds of both legs.  There 
was laxity of the collateral ligaments but no pinpoint 
tenderness or gross deformity, nor was there edema or 
erythema.  The diagnosis was chondromalacia and collateral 
ligament laxity.  

On VA examination in June 1984, the veteran's complaints 
included cramping pain in both legs.  On examination, it was 
reported that his shell fragment wounds were "evidently very 
small 'pepper' type wounds."  The veteran stated that he had 
had an abscess drained in the area of his left ankle medially 
and that he also had cramps in his feet and was sensitive to 
cold.  An examination revealed that the veteran's skin was 
heavily freckled in the arms and legs and that the examiner 
could not definitely identify any major scars.  The examiner 
could feel one tiny fragment on the skin in the medial aspect 
of the left calf.  The knee showed a surgical scar, and there 
was marked relaxation of the cruciate ligaments.  The 
examiner could feel no pulsations below the femorals.  There 
was a small area of thickening in the soft tissue just above 
the inner aspect of the left ankle.  The diagnoses were 
residuals of shell fragment wounds, both legs and "right" 
arm; severe bilateral occlusive arterial disease; and 
instability of the right knee joint.  

A rating decision dated in May 1985 denied service connection 
for chondromalacia of both knees and for degenerative 
arthritis in the extremities as secondary to service-
connected wounds of the lower extremities.  Service 
connection was also denied for arterial occlusive disease.  

A private orthopedic surgeon reported in November 1986 that 
the veteran had pain in the medial joint line of the right 
knee with limited flexion and extension of the knee secondary 
to pain.  There was swelling present in the left ankle and a 
grating or grinding of the left ankle joint with a loss of 
normal motion.  The veteran gave a history of having taken 
bullets to his right knee, right leg and left ankle during 
World War II.  He had had an altered gait and a noticeable 
limp because of the increasing problems with his right knee 
and leg.  In a letter dated in September 1986, the veteran's 
chiropractor stated that the veteran related a history of 
multiple injuries while flying in World War II that included 
taking bullets and fragments to his right knee, lower right 
leg, left ankle, the lower left rib cage and the left elbow.  
Multiple scars were in evidence.  

On VA examination in February 1987, the examiner noted the 
veteran's history but stated that it was very difficult to 
find any significant scars as a result of his multiple 
wounds.  There were a few small rounded deep pigmented areas 
on both the upper and lower extremities.  The examiner said 
that the veteran had occlusive arterial disease in the right 
lower extremity, although arterial pulsations were adequate 
in the left lower extremity.  The diagnoses were scars of 
wounds of arms and legs, and occlusive arterial disease of 
the right lower extremity.  

A private Doppler study of the veteran's lower extremities in 
December 1988 showed moderate to severe arterial 
insufficiency caused by iliofemoral stenosis on the right 
side, and mild tibial artery stenosis on the left side.  

Edward B. Herzig, M.D., a private rheumatologist, said in a 
letter dated in August 1989 that the veteran had moderate to 
severe peripheral vascular disease causing leg pain.  He said 
that this was most pronounced while he was walking.  

When treated privately in March and April 1990, the veteran 
complained of pain in the left upper extremity and of a 
decrease in strength.  However, his decreased strength and 
muscle atrophy was associated with chronic obstructive 
pulmonary disease. 

A rating decision dated in November 1991 denied service 
connection for a disability of the left ankle.  It was found 
that the veteran received wounds to the arms and legs in 
service that were superficial.  

A private Doppler study of the lower extremities in August 
1992 revealed significant stenosis of the right and left 
superficial femoral arteries with concomitant right and left 
anterior and posterior tibial artery stenosis resulting in 
severe ischemia of both lower extremities and feet.  

Analysis

The treatment reports associated with the record since the 
Board's remand in July 1996 show that the veteran was treated 
for a variety of complaints but not primarily for his 
service-connected residuals of wounds of the arms and legs.  
Rather he was treated for his psychiatric disorder, and for a 
variety of nonservice-connected organic disorders, especially 
his heart disease, for which he underwent coronary artery 
bypass grafting.  Although he complained of pain in his legs, 
this was attributed to his ischemic disease of the lower 
extremities and was also felt to be consistent with diabetic 
neuropathy of the extremities.  There is no recent evidence, 
indeed there has been no significant evidence for many years, 
of functional impairment due to the service-connected 
superficial wounds of the arms and legs.  These wounds were 
felt to be healed and in their origin were found to be 
superficial.  There is thus no showing in the recent evidence 
of any functional impairment due to the service-connected 
wound scars.  Moreover, there is no showing that the service-
connected wounds were poorly nourished with repeated 
ulceration such as to warrant a compensable evaluation under 
Diagnostic Code 7803, or that they were tender and painful on 
objective demonstration such as to warrant a compensable 
evaluation under Diagnostic Code 7804.  Rather, as indicated, 
the tenderness and pain associated with the lower 
extremities, and the pain associated with the left upper 
extremity have essentially been attributed to nonservice-
connected factors.  The rating schedule prohibits the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation.  
38 C.F.R. § 4.14 (1998).  It is undisputed that the veteran 
sustained wounds of the arms and legs during his service in 
World War II.  The question now is whether the evidence, at 
date of death, showed that these wounds were symptomatic.  
The Board finds that the preponderance of the evidence is 
against any such finding.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  It follows that the 
claim of entitlement to a compensable rating for residuals of 
wounds of the arms and legs for accrued purposes must be 
denied.  



ORDER

An increased (compensable) evaluation for residuals of wounds 
of the arms and legs for accrued purposes is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

